UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary proxy statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Darden Restaurants, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FOR IMMEDIATE RELEASE NEWS/INFORMATION Corporate Relations P.O. Box 695011 Orlando, FL 32869-5011 Contacts: (Analysts) Matthew Stroud (407) 245-5288 (Media) Bob McAdam (407) 245-5366 DARDEN RECEIVES NOTICE FROM STARBOARD REGARDING SPECIAL MEETING OF SHAREHOLDERS DARDEN SHAREHOLDERS NOT REQUIRED TO TAKE ACTION AT THIS TIME Independent Inspector to Review Requests for Special Meeting Submitted by Starboard ORLANDO, Fla., April 22, 2014 – Darden Restaurants, Inc. (NYSE: DRI) announced today that Starboard Value LP and its affiliates (“Starboard”) has provided notice that Starboard is delivering to Darden the written requests it has received from Darden shareholders in connection with Starboard’s request for a Special Meeting of Darden shareholders.At the Special Meeting, Starboard has indicated it intends to submit to shareholders a non-binding proposal urging the Board not to approve any agreement or proposed transaction involving a separation or spin-off of the Company’s Red Lobster business prior to the 2014 Annual Meeting unless such agreement or transaction would require shareholder approval. The Company stated: Over the past months, members of Darden’s Board and management team have been engaging in extensive discussion with shareholders and the investment community. In the course of these conversations, shareholders have told us that while they may support the calling of a Special Meeting, they have not decided on how they will vote at the meeting itself. These ongoing conversations are providing us with important insights regarding our shareholders’ views about the Company and our strategic direction, and are enabling us to respond to questions in a nuanced manner. Given the value of this direct engagement, Darden expects to continue these conversations with shareholders and will address the Special Meeting request as appropriate.We continue to believe that the plans we have announced, including pursuing parallel paths for the separation of Red Lobster through a sale or spin-off of the business, best position the Company for long-term value creation and are in the best interest of Darden shareholders. In accordance with customary practice, an independent inspector, IVS Associates, Inc., will review the written requests submitted by Starboard.Darden expects to report the results of the inspector’s review on a Current Report on Form 8-K promptly following final certification. Darden will announce additional detail regarding the Special Meeting as appropriate. Darden shareholders are not required to take any action at this time. About Darden Darden Restaurants, Inc., (NYSE: DRI), the world's largest full-service restaurant company, owns and operates more than 2,100 restaurants that generate over $8.5 billion in annual sales. Headquartered in Orlando, Fla., and employing more than 200,000 people, Darden is recognized for a culture that rewards caring for and responding to people. In 2014, Darden was named to the FORTUNE “100 Best Companies to Work For” list for the fourth year in a row. Our restaurant brands – Red Lobster, Olive Garden, LongHorn Steakhouse, Bahama Breeze, Seasons 52, The Capital Grille, Eddie V's and Yard House – reflect the rich diversity of those who dine with us. Our brands are built on deep insights into what our guests want. For more information, please visit www.darden.com.
